Title: From Alexander Hamilton to Samuel Loudon, [27 December 1783]
From: Hamilton, Alexander
To: Loudon, Samuel


[New York, December 27, 1783]
Mr. Loudon,
I Observe in Mr. Holt’s paper of this day, a nomination for the ensuing election, in which my name is included. I thank the authors of it for the honour they intended me; but being determined to decline public office, I think it proper to declare my determination, to avoid in any degree distracting the votes of my fellow citizens.
Alex. Hamilton
Saturday, Dec. 27, 1783
 